Citation Nr: 0902616	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in August 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a low back 
disability.  The veteran has alleged that he injured his back 
during a field training exercise in service.  Service medical 
records show that the spine and other musculoskeletal were 
reported normal at induction.  Right back pain was noted in 
October 1967.  At the separation examination of November 
1968, the spine and other musculoskeletal was reported 
normal.  However, the veteran reported recurrent back pain.  
Back pain for the past year was noted at that time.  The 
spine and other musculoskeletal was reported normal in the 
examination of September 1970.  At that time, the veteran 
denied back trouble of any kind.  

In the VA compensation and pension examination of March 2005, 
x-rays showed diffuse idiopathic skeletal hyperostosis, 
lumbar spine and moderate multilevel lumbar degenerative disc 
disease.  The examiner opined that the veteran's advanced 
intervertebral disc disease with diffuse idiopathic skeletal 
hyperostosis is a developmental condition secondary to an 
aging process.  The VA examiner noted that based on review 
the veteran's current spinal condition, the condition is not 
caused by or a result of his injury pattern while in service 
but is more likely associated with his skeletal hyperostosis 
and subsequent aging process.  

In the VA compensation and pension examination of March 2008, 
the veteran was diagnosed with cervical radiculopathy and 
cervical disk disease with disk spondylitis, compression to 
the spinal cord, and herniated disk at the cervical area and 
also at the lumbosacral area with significant low back pain 
and neck pain.  

At his hearing in August 2008, the veteran maintained that he 
was seen at Madigan Army Medical Center for x-rays on two 
occasions around April 1968.  The Board observes that there 
is no showing that VA attempted to locate these records.  VA 
has an affirmative duty to assist claimants obtain relevant 
records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002)(VA is 
required to make reasonable efforts to obtain relevant 
records which the claimant has adequately identified to VA); 
See also White v. Derwinski, 1 Vet. App. 519, 521 (1991) (the 
duty to assist requires the Secretary to obtain private 
records which may be relevant to the veteran's claim).  The 
veteran has placed VA on notice of medical records that could 
potentially substantiate his claim.  In light of the duty to 
assist, VA should attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records from the 
Madigan Army Hospital/Medical Center for 
the dates between April 1968 and November 
1968, if available.

2.  After the development requested above 
has been completed to the extent possible 
and after completing any additional 
development deemed necessary, review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




